European Strategy for the Danube Region (debate)
Τhe next item is the oral question to the Commission (B7-0240/2009) by Silvia-Adriana Ţicău, Brian Simpson, János Áder, Hannes Swoboda, Eva Lichtenberger, Michael Cramer, Saïd El Khadraoui, Mathieu Grosch, Iuliu Winkler, Victor Boştinaru, Ioan Mircea Paşcu, Marian-Jean Marinescu, Ivailo Kalfin, Norica Nicolai, Dirk Sterckx, Csaba Sándor Tabajdi, Michael Theurer, Ismail Ertug, Inés Ayala Sender, Jiří Havel, Edit Herczog, Stanimir Ilchev, Iliana Malinova Iotova, Jelko Kacin, Evgeni Kirilov, Ádám Kósa, Ioan Enciu, Eduard Kukan, Gesine Meissner, Alajos Mészáros, Nadezhda Neynsky, Katarína Neveďalová, Daciana Octavia Sârbu, Vilja Savisaar, Olga Sehnalová, Catherine Stihler, Peter van Dalen, Louis Grech, Corina Creţu, George Sabin Cutaş, Vasilica Viorica Dăncilă, Cătălin Sorin Ivan, Tanja Fajon, Kinga Göncz, Antonyia Parvanova, Adina-Ioana Vălean and Rovana Plumb, on the European Strategy for the Danube Region.
I wish to thank all my fellow Members who have supported me in proposing this initiative to have this debate during the European Parliament's plenary, which will be followed by the vote tomorrow on the joint resolution.
The Danube Region is of particular importance to the European Union because of both the large number of countries it flows through and its outflow directly into the Black Sea. Along with the River Rhine and Main Canal, the Danube links the North Sea and the port of Rotterdam, the largest port in the European Union, with the Black Sea and the port of Constanţa, the tenth largest port in the European Union.
In recognition of the Danube Region's importance, the European Council asked the Commission in June 2009 to draw up a European Union strategy for the Danube Region by the end of 2010. We urge the Commission to initiate consultations as soon as possible with all the countries bordering the Danube, and for the Danube Strategy to be accompanied by an action plan and multiannual operational programme implemented along with the participating states, based on the model for the Strategy for the Baltic Sea Region.
The development of the transport infrastructure is vital to the Danube Region's development. Just some of the priorities in terms of the development of the region's transport infrastructure include the modernisation of ports, the integration of the Danube's navigation systems, the elimination of bottlenecks on the Rhine/Meuse-Main-Danube waterway to improve navigation, the improvement in intermodality in the region and increased connectivity with the Black Sea through road and railway routes, by which I mean railway freight corridors and high-speed trains.
The Danube Region plays an important role in the European Union's diversification of energy supply sources. The implementation of joint projects on energy efficiency and renewable energy resources, investments in new technologies and the development of small and medium-sized enterprises will help stimulate the green economy in the entire Danube macro-region.
In addition, tourism is an important instrument for promoting economic growth in the region. Last but not least, the development of centres of excellence capable of competing at international level, along with academic and cultural exchanges will contribute to territorial cohesion in the Danube Region.
The Danube Region and, in particular, the Danube Delta, include several Special Protection Areas and Special Areas for Conservation within the framework of Natura 2000, which is a unique and fragile ecosystem. Protecting the environment in the Danube basin will have a large bearing on the agricultural and rural development of the region
The Danube Strategy will facilitate, through a coordinated approach, a more efficient use and higher absorption of European funds, without however being restricted to these. With this purpose in mind, we call on the Commission and Member States to use the mid-term review of the financial outlook in 2010 and the debates on the future financial outlook to implement the objectives of the EU Strategy for the Danube Region.
I wish to end by saying that the European Parliament will be a permanent partner in the process of developing and implementing the EU Strategy for the Danube Region.
Member of the Commission. - Madam President, I want to thank you for raising this very important issue on the Danube Regional Strategy and also for your broader support for the macro-regional strategies in Europe.
The Commission is working with the countries of the Danube Cooperation Process in this context. This means the following Member States: Germany, Austria, Slovakia, the Czech Republic, Hungary, Slovenia, Bulgaria and Romania. In addition, the following third countries are participating: Croatia, Serbia, Bosnia and Herzegovina, Montenegro, Moldova and Ukraine.
Concerning the state of play at this stage, we have established inside the Commission an inter-service working group of more than 20 directorates-general to indicate the main policy priorities for this strategy. In parallel, the countries of the Danube Region have each nominated a national contact point, and the first meeting of these contact points has been held with the Member States. A series of events has been planned between February and June this year to create momentum and trigger discussion with the relevant stakeholders. The first such event will be held in Ulm in Germany on 1 and 2 February.
Turning to the future content of the strategy, I would like to underline that we are, of course, only at the beginning of the process of elaboration and preparation. The content will be discussed in closer detail over the coming months among the countries concerned, the relevant stakeholders, the Commission services and other EU institutions.
Nevertheless, it seems likely that the strategy will be based on three broad pillars or, in other words, broader policy priorities: firstly, to improve connectivity and environmentally sustainable communication systems; secondly, to protect the environment, preserve water resources and improve risk prevention activities; and thirdly, to reinforce socio-economic human and institutional development. These three pillars will include a number of concrete actions based on the contributions received from the Member States, stakeholders and from within the Commission.
Finally, let me indicate the next steps. Between now and June, we shall continue to gather ideas and proposals from the Member States, from stakeholders and from other interested parties through position papers, meetings, conferences and also a public consultation exercise via the Internet. Following that, by September, the Commission will prioritise and organise ideas in order to prepare the draft communication on the strategy and the accompanying action plan. Then, finally, by December, the Commission will prepare the adoption of these documents. Therefore, from next year - 2011 - on, we will start setting up the governance systems and concrete implementation of the actions and projects that will have been planned and decided by that time.
Thank you for your attention. I look forward to hearing the points you wish to raise in this debate.
The Group of the European People's Party (Christian Democrats) attaches particular importance to the Danube Strategy. The Rhine-Main-Danube waterway is a bridge connecting East and West, between the North Sea and the Black Sea. It has a direct link with ensuring energy security, provides the route to Asia via the Black Sea, and also provides a link with the Mediterranean Sea.
We are therefore in favour of drawing up the Danube Strategy during this year, in line with the commitment made by the Commission. I am pleased that Commissioner Rehn has been reappointed, and we want this strategy to be approved, along with a specific action plan, by early 2011 at the latest.
I will mention the following among the major priorities which should be pursued: ensuring the navigability of the whole waterway, primarily the Danube-Rhine connection, and standardising the navigation systems, modernising the river ports and developing the associated infrastructures so that they become integrated multimodal systems, making efficient use of the Danube's energy potential, developing irrigation systems to avert desertification, implementing an integrated system for monitoring water levels aimed at improving forecasting and prevention and intervention capabilities in the event of flooding, drought or pollution.
Concerted action is required as the non-involvement of a single riparian state may result in the whole process being blocked. Financial resources are also needed. This is why I hope that the new European Commission will consider this matter and not avoid funding based on public-private partnerships.
Romania has the largest section of the River Danube among all the riparian states. For this reason, Romania supports the drafting of this strategy as soon as possible, which will raise the profile of the river's potential, so vital to the whole of Europe.
Madam President, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament supports the initiative for the development of a strategy for the Danube Region. This is an important project to us, also because it strengthens, in an exemplary manner, territorial cohesion, which has been included for the first time in the Treaty of Lisbon, and may also provide an opportunity to make it clear exactly what we understand by territorial cohesion. I hope that Mr Rehn has also told the many partners he has spoken to that the European Parliament will be duly involved in drawing up the common strategy for the Danube Region. Unfortunately, I did not hear the words European Parliament in your speech, but we will duly take part in the debate. I am pleased that we are having the first major debate here in plenary today.
In addition to territorial cohesion, it is also important to make it clear that this strategy involves cross-border cooperation, something that we are always encouraging and have always supported in the area of cohesion policy, and in fact already wanted to increase during this funding period. I hope that this will have even greater success in the next few years, including in connection with the Danube Strategy.
I would like to point out that, with this Danube Strategy, we will attain European added value, which will be really tangible, particularly for the people living in this region. They should, therefore, be directly involved in drawing up the strategy and they should also be given the opportunity to witness this European project. My earnest request is that we do not overload and burden the strategy with too many priorities, but that we focus on what we want to achieve. In my opinion, it is very important that we use the existing resources more efficiently and that we build or expand warning systems, for example, and set them up appropriately to warn of natural disasters such as floods, but also to respond in the event of industrial accidents, for example, which result in the pollution of the Danube and neighbouring regions. Common areas of activity exist here.
A successful Danube Strategy and successful projects in this region may also provide models for other regions. Without always having to immediately invent a new strategy, we can use this as an example for resolving problems together in cross-border European cooperation and - if we succeed in actually incorporating third countries into such a strategy - also for putting in place a Neighbourhood Policy, which is something that is important for all of us in the European Union and which should be promoted.
Madam President, Commissioner, ladies and gentlemen, the importance of the Danube Region is evident by the very fact that 80 million people in six EU Member States and in four neighbouring countries live along the Danube. In the Black Forest - 100 km away as the crow flies - the Danube begins and then flows down to the delta and into the Black Sea. Therefore, we in the Group of the Alliance of Liberals and Democrats for Europe support the call for a Danube Strategy and, as the European Parliament, we are also making an important point this evening by having the subject of the Danube Strategy on the agenda.
Twenty years after the collapse of the Iron Curtain, after putting an end to the division of Europe, the Danube is once again a symbol of unification. From a founder member of the EU, Germany, via Austria, which joined in 1995, through to the new Member States in Central and Eastern Europe that joined in 2004, the Danube also connects neighbouring countries like the accession country Croatia as well as other neighbouring countries that have aspirations for accession. It is therefore almost possible to see the reunification of Europe along the Danube.
Ladies and gentlemen - and this is something to which the ALDE Group attaches a great deal of importance - we now need to take the appropriate measures to also make the Danube Strategy a regional policy priority in the new funding period. There are many ways to go about this. One option is for small and medium-sized enterprises to conclude more mutual partnerships.
There are, of course, other major tasks in the area of infrastructure. This is particularly important to the ALDE Group because, as a result of the division of Europe, the historical transport links were broken and have not been modernised. Therefore, the development of the Danube as an inland waterway, the modernisation and improvement of its ports, locks and passability will provide an environmentally sound method of transport. However, work still needs to be done on the road and rail network. It is also particularly important that we involve the municipalities, towns, districts and the citizens in this.
Madam President, ladies and gentlemen, a development strategy for the Danube region is very much to be welcomed and it is also very important. It is, furthermore, also a very ambitious task, which cannot be compared with anything that we have previously done in the context of regional development. The Danube is not just a waterway and it is not a road. The Danube is a natural treasure. I know that many of you do not like to hear that, but it is this aspect of it being a natural treasure and also an area with potential for sustainable and modern tourism that will make it possible for it to be developed, particularly around the Danube Delta, but also along the attractive stretches of river, in an extremely positive way by small and medium-sized enterprises.
The Danube has very special characteristics as a river - that must surely be obvious - that are particularly sensitive to human interference. We have already seen evidence of this in connection with the Gabčíkovo power station project. The damage caused by this project is still evident today and it was only through the enormous efforts of residents and citizens that it was possible to prevent greater damage as a result of the extension of this power station chain. It led to a lowering of the water table with incalculable consequences for agriculture. It was not without reason that my fellow Member mentioned the strong connection of the subsoil below the Danube with the groundwater of the area. That is something that we should give particular consideration to in this connection.
An important lesson can be learned here: the Danube - and indeed any river - is a lifeline, the life of which needs protection and attention and we need to have a sustainable approach to it. This means not recklessly taking excavators into natural areas, but simply taking the river seriously, using it for shipping, but adapting the ships to the river and not the river to the ships. When you want to start a major project, you do not first buy the furniture and then build a house around it. This is exactly how we need to approach the Danube. Sustainability and mindfulness of the natural environment are of the utmost importance here. Let us not repeat the mistakes of the past!
The Danube Region is a very specific and indisputably vast territory. As we all know, the Danube is, after the Volga, Europe's second longest river, flowing through or forming the international frontiers of ten countries; its basin covers as many as 19 European states. Hence, it is certainly positive that this region has been receiving specific attention. Still, I believe that we should not try directly to shape the specific form of a Danube Strategy here in the European Parliament. A well-functioning, macro-regional strategy must be defined from below, while the European institutions should create only a framework, facilitate communication at the intergovernmental level, and support the individual actors in terms of methodology, data overviews, etc. In my opinion, the Commission should not elaborate a macro-regional strategy, but rather supervise its birth, since the actual content should be defined at the level of the Member States, the regions, and individual towns and villages.
Furthermore, I firmly believe that even though the Danube Region Strategy should be focused on the future, in its implementation we can hardly eschew the heritage of the past. It should be realised that during the Cold War, the Danube formed the frontier between East and West, in what was then Czechoslovakia, for example. The element of a divided Europe persists in the Danube river basin, actually limiting European integration trends. That is why the strategy should be focused on this particular problem. The Danube's development potential cannot be fully harnessed while there are still unconnected international, interregional and local transport networks, while more profound cooperation in territorial planning and strategic development planning is still lacking, and while mental barriers persist. The problems of the past must be solved if we are to move ahead more efficiently.
It is commendable that while discussing macro-regional strategies, we are not talking about administrative units, individual states, or NUTS territorial units and regions, but rather of a territory inside Europe. This approach does not only require a change of technology or method of implementing the Cohesion Policy but, to a much larger extent, a change of philosophy. In fact, it is necessary to genuinely enforce the administration of public matters at multiple levels to solve the problems facing the territory, regardless of the existing administrative barriers. Macro-regional strategies represent a way to the future, being, to a considerable degree, unique projects hitherto unparalleled in the European Union. Their goal is to secure cooperation between the Member States, their regional and local self-government authorities and other relevant bodies, based on the principle of partnership, and make it possible for them to solve their problems.
Ladies and gentlemen, five years ago, as a new Member of the European Parliament, I addressed a debate in the Committee on Transport and Tourism and revealed a great secret: namely, that the longest river in the European Union is the Danube. Since then, my colleagues have no longer been surprised by this statement, and I am very glad that as one of the initiators, I am in a position to support work starting on a development strategy for the Danube river basin. Naturally, this strategy should cover a number of aspects, and in particular, those aspects related to the environment and its protection, to sustainable economic development, and the development of transport infrastructure and logically call for the involvement of all the countries that use the water resources in this region. It really does not matter whether the countries are members of the European Union or our neighbours. The transport potential, hitherto only utilised to a minimum, as well as other opportunities for development, require a speedy start-up of the entire project. Seen in this light, I fully support the relatively tight deadline set for the European Commission by the resolution, and I am looking forward to seeing that, as of next year, the development strategy for the Danube river basin will be one of the European Union's key development plans. For its part, the GUE/NGL Group gives its full support to the intentions outlined in the resolution and, naturally, it will be backing them during the vote.
In accordance with the conclusions of the European Council from June 2009, the European Commission began work on the preparation of a European Union Strategy for the Danube Region with the aim of improving cooperation between countries in the Danube river basin and helping to increase the dynamics of economic and social development in this region.
The proposed strategy should create a basis for the coordination of activities of the participating countries within the context of the current European Union programmes, without additional requirements in terms of specific funding, institutions or legislation. The European Commission will provide technical and coordination support. The creation of opportunities for cooperation with non-Member States of the European Union is envisaged in the project.
Ladies and gentlemen, I would like to applaud the European Council's initiative aimed at creating a European Union Strategy for the Danube Region and express my support for it. I firmly believe that such coordinated international cooperation will make it possible to protect the Danube's ecosystems more effectively through joint action by all countries through which the river flows. For millions of Europeans, the quality of drinking water depends on how clean the Danube is. It is, therefore, natural that the protection of the watercourse and its broad surrounding area from pollution should be one of the key pillars of the privileged cooperation between the participating countries.
Another ambitious goal of the Danube Strategy is to complete the Danube waterway in compliance with the parameters adopted by the Danube Commission. This would add an important new economic dimension to the east-west water transport corridor and allow for making some of the bigger Danube tributaries navigable. Such a new impetus for economic growth will also create many jobs.
At a time when Europe is seeking renewable, environmentally clean sources of energy, the River Danube offers an enormous, inexhaustible source of just that. We just need to shake the dust off certain plans for hydroelectric plants, assess them in terms of their environmental impacts and efficiency of returns, and implement them.
Ladies and gentlemen, I firmly believe that the idea of creating a joint European Union strategy for the Danube Region is a good one and deserves our political support.
(HU) Madam President, ladies and gentlemen, the Danube is one of the greatest ecological corridors for Hungary and the Union; it is the seventh pan-European corridor. The Danube River therefore plays a key role, and the Jobbik Party supports the international commitments entered into previously by the Hungarian Republic in order to realise this project, designated by the European Commission as high priority, by the year 2020. This development would very much fit into the concept of Motorways of the Sea, which is also included in the EU White Paper on European transport policy. However, I would like to draw my fellow Members' attention to the fact that unlike others, the Jobbik movement for Hungary would like to support this not for the sake of seeking profits. During implementation, we want all international environmental standards to be respected, thus guaranteeing optimum basin width for the Danube and the water quantity flow needed for shipping. This way, we would avoid damaging the water bases and natural treasures along the Danube. We are convinced that the only way to keep the Danube Region a stable region of Europe is to put an end to the Beneš Decrees that discriminate against German, Austrian and Hungarian citizens. Thank you for your attention.
(NL) Madam President, now and again, the opportunity arises to break new ground, including in European politics. Up to now - let us be frank - it has been Member States who have very clearly set the priorities for their own territory. I am Dutch. I live just on the other side, downstream on the Rhine and Meuse rivers, and my brother has a dairy farm in an area designated a flood retention basin when there is too much water. How can there be too much water? One reason is the rain, of course, but another is that no measures to retain this water temporarily have been taken in the upper river basin. This means that my brother's farm in that area is at risk.
What I mean to say is that the issue here is essentially whether we are able to work together to flesh out the new territorial dimension objective laid down in the Treaty of Lisbon. This entails striving to reach mutual agreements across the whole river basin, introducing some of our own say into these programmes - with regard to transport, ecology and economy - and tackling some things together. This I know because we have also used this approach together, step by step, on the other side of Europe. There is no such thing as a free lunch in this regard, and such involvement must indeed be bottom-up. That is why I approve of this resolution. In it, we aim to tackle the administrative issues surrounding this broad approach together, and ask the Commission to join us. I agree with Mrs Krehl of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament that we should not put all our policy for that large region in one big basket. Instead, we should have the courage to pick out a number of things that are better tackled and solved at this European territorial level. I give this initiative my wholehearted support, therefore, and look with great interest to the Commission for the relevant document.
(ES) I wish to thank Mrs Ţicău for making arrangements, in September 2008, for a delegation of the Committee on Transport and Tourism to travel the length of the Danube and, furthermore, to visit the mouth of the river, the delta where it meets the Black Sea.
Therefore, I was immensely impressed by the history and the enormous potential of this particularly European river, which crosses 10 countries, six of those already in the European Union, and the other neighbours and applicant countries.
The great inequalities and different focuses, according to the Member State involved, also left their impression on me. Some see it as a real gem, after achieving the highest level of well-being and development on its banks. They need to go back to the origins of a river that has spent centuries being governed. I also have to say that I was shocked to see colonies of birds used to a life on the river which, little by little, precisely because of restoration, because of backward steps, were losing their habitat on the river, and whilst they used to dabble their feet in the water, nowadays I do not know where they could be.
Others, after many years of delayed development, see it precisely as a promise of development and a source of wealth, communication and energy. Furthermore, they now have their rights after so many years of seeing the river as a symbol of non-communication, a blockade, under-development or even conflict. I agree with them on the immense, immediate and urgent need to restore the Danube as a waterway for sustainable transport - there is the Marco Polo Programme, which is still so badly utilised - or as a vector of unique touristic development - because, of course, the landscapes are amazing - or as a source of renewable energy.
Those of us who are not lucky enough to have such European and transnational rivers because we live on a peninsula, in a corner of the European Union - although we do have rivers between Portugal and Spain and their shared and transnational management is an example on a European scale - yes it is true that we view the capacity of the Danube with envy.
Therefore, let us show our unreserved support for the need for this urgent strategy for the Danube Region so that Europe is more complete, harmonised and sustainable.
(BG) Thank you, Madam President, the Danube Strategy can provide the potential for effective implementation of the Cohesion Policy in this geographical region. Member States are stakeholders in this and will submit proposals on this by the end of the month. However, how many of them have been discussed publicly? How many of the countries have launched the process of public consultations?
I specifically wish to emphasise the key role which the regions and cities along the Danube should play in drawing up this strategy. I am thinking of local government agencies, non-government organisations, businesses and ordinary citizens. Their involvement may guarantee that the strategy will meet the relevant demands, resolve problems and contribute to the development of towns and villages as well as the macro-region as a whole. I am confident that the European Commission will provide the opportunity for them to be included in the process for devising the strategy.
I would like to warn against the danger that meetings, conferences and information, in the broadest sense, and after its involvement, will focus on a few main cities, while the remainder are left outside these processes. The latter can also consider their position now, in good time, and participate in making decisions which affect them. Even smaller towns and villages will be able to outline their measures for change, draw up conditions and resources and contribute to achieving the aims.
The strategy's high profile will facilitate wide-ranging, intensive, simultaneous development in the various sectors, which is also a condition for rapid, high-quality growth. This must be the ultimate goal of the Danube Strategy, given that the poorest regions in the European Union are also located in the Lower Danube region. In the European Year for Combating Poverty and Social Exclusion, we must declare that tackling poverty and inequality in the Danube Region is a challenge which must be addressed by this strategy. The situation in the poorer regions, with the disparities in terms of opportunities and resources, also raises the particularly important issue of investment. Some thought should be given to establishing a dedicated European Danube bank involving the countries concerned.
(DE) Madam President, like Mr Theurer, who has just spoken, I, too, come from the European Watershed area. We are, in fact, Rhinelanders, but nevertheless, we are very interested in the Danube, although it actually flows in a direction with which our life paths have relatively little to do.
At this point, I would like to ask you not to view the strategy for the Danube Region only in the terms outlined by many of the previous speakers, but also as an opportunity for cultural integration. Using the example of the Danube, young people, in particular, can come to an understanding of how erroneous nationalism can be overcome, of how these tremendous cultural riches - whether it be Nobel prizewinners for literature or the famous avant-garde music events of the Donaueschingen festival right along to the delta - can be grasped and understood. My request is - it is still possible to wish for something more at this early stage - that you also incorporate a cultural identity and cohesion into the strategy as a whole, particularly for young people.
Madam President, I strongly support the elaboration of this EU Strategy for the Danube Region. Historically, the River Danube has connected Western and Eastern Europe and belonging to the Danube Region has evolved a sense of community among people. We can say that this facilitated cultural and economic cooperation long before the idea of European integration was born.
This strategy is an opportunity to put into practice the valuable principles of solidarity and cooperation. The document should be based on a bottom-up approach, as some colleagues, including Mrs Hyusmenova, have already pointed out. Its priorities should come from the Danube municipalities, districts and cities and it is very important that regional authorities and civil society recognise the strategy as their tool for better cooperation and coordination. So real ownership of the process is needed here.
The Danube countries face similar environmental and infrastructural problems. They aim at strong socio-economic development and endeavour to have higher living standards for their citizens. I am convinced that the Danube Strategy will contribute to achieving these aims and resolve common problems by more effective and efficient use of available funds, that it will facilitate the realisation of common projects, and that European citizens will then benefit from its results.
I agree also that a common approach which does not have too many priorities is needed. The Danube Strategy will be an excellent instrument to considerably enhance cross-border cooperation in this region, and I strongly believe and hope that the Commission will do its best to fully support its implementation, including by allocating additional financial resources.
(HU) Madam President, ladies and gentlemen, politicians frequently quote the proverb 'We do not inherit the Earth from our ancestors; we borrow it from our children.' It is our responsibility to make sure our children, grandchildren and great-grandchildren have clean air to breathe and clean water to drink. There is an incredible resource of fresh water located under the bed of the Danube. My priority and the priority of Hungary is to protect this fresh water from all forms of pollution. There are important issues like transportation, tourism, culture, preserving our heritage, but all these rank behind protecting our water resources. I do not know if our initiative relating to the Danube Region, the subject of our current negotiations, will be successful or not. What we already agree upon rather are principles and things that go without saying. However, as we all know, the devil is in the detail. Therefore, I would like to make it very clear that if we go beyond the principles and start discussing the details, there is one principle I will never cave in on. If we are talking about the Danube, the only form of intervention, the only form of investment and the only form of development that are acceptable, and this is my point of view, are ones that would not jeopardise our supply of drinking water. I would like to look my children and my grandchildren in the eye without blushing, and tell them that we have been able to preserve the Danube as we inherited it, and the same holds true for other European rivers, such as the Tisza. We have not destroyed it; they, too, can use it without any difficulty.
(BG) Madam President, I would like to begin my speech with a statement from Erhard Busek, Special Coordinator of the Stability Pact, who said at one time, and I will quote him from memory: 'We cannot allow any citizen who lives along the banks of the River Danube to develop a sense of provincialism.' The truth is that a fair amount of time has passed since then and the development of the European Strategy for the Danube Region is still a work in progress, with very little known yet about its current status.
In actual fact, the aim of the Danube Strategy is for municipalities, regions and countries along the River Danube to develop together. This initiative encompasses 14 countries with a population in excess of 200 million. However, these countries vary in terms of their economic development. The countries of the Lower Danube have the lowest economic status. Please allow me to draw your attention to three issues of significance to my country, Bulgaria, which, in our view, must be resolved, along with the need to restore... bridge tolls and Bulgaria extending the Byala-Ruse and Ruse-Shumen roads.
The Bulgarian part of the river, if we exclude the cities of Ruse, which has the only bridge connecting the two banks of the Danube, Vidin and Silistra, is perhaps the area where the municipalities are the most underdeveloped economically. These municipalities, numbering 39 in total, are on the periphery, and the River Danube still represents for them an insurmountable barrier rather than an opportunity. By comparison, in Budapest alone, there are nine bridges connecting both banks of the Danube, while there is a single bridge in the whole of Bulgaria. This analysis forms the basis for the proposal submitted by mayors of Bulgarian municipalities located along the Danube for implementing a project aimed at creating a panoramic route linking the towns and cities along the banks of the River Danube. This project was already brought to the attention of the ministers for regional development. The second issue is linked to resolving the geo-ecological problems along the Danube and about water purity. Thank you.
(CS) The European Strategy for the Danube Region is important for the development of the entire Danube river basin region. There are many common topics. I would like to single out here just some of the subjects which are also of importance for the countries falling into the wider concept of the Danube Region, such as, the Czech Republic, for example. One of them is the field of water management, complete with flood control. Since devastating floods have repeatedly occurred in this region, an integrated approach in this field is imperative.
Another topic includes large-scale investment activities aimed at ensuring better transport links within the region and its connection with the neighbouring regions. It would be appropriate to also take this macro-regional aspect into consideration in the scheduled revision of the TEN-T network. The individual projects should not be mutually competitive. It is vital to stipulate clear-cut priorities, while the projects should have a sustainable character, be environmentally friendly, and enjoy evident support from local and regional self-government authorities and the public. Not isolated projects, but rather cooperation within the region with a supra-regional perspective can ensure the sustainable development of the Danube Region in the future. At the same time, the European Strategy for the Danube Region may prove to be a comprehensible and stabilising development framework for the Member States as well as for the countries that are outside the European Union, but which are striving to cooperate, either as candidate countries or on the basis of Neighbourhood Policy.
(DE) Madam President, the strategy for the Danube Region is one of the most important current European regional policy projects, because the Danube has always been a lifeline between the various countries of Central and Eastern Europe, which historically provided a basis for economic cooperation, but also cultural exchange. I am also thinking here of the positive results of the former Austrian-Hungarian monarchy.
What are we expecting? We are expecting a great deal from this project, including the development of environmentally sound mobility, away from roads and onto ships, the switching of goods transport to the railways, modernisation and clustering of industrial structures in appropriate places, cooperation in environmental matters and tourism - ecotourism in particular is desired - and, of course, the prioritising of research and development, and a lot more besides. However, I also expect the efficient use of resources, both financial and human. The wealth of experience and knowledge possessed by the people in this region must be brought together and pooled. I expect a rise in the quality of life and numerous good and inspiring ideas.
(SK) As a Slovak Member of this Parliament, I would like to welcome the initiative to draw up, adopt and put in place a European Strategy for the Danube Region. I believe that this project will help the region develop more actively. I am also glad that this strategy was included in the eighteen-month programme for the coming presidencies of the European Union. I hope it will become a real priority for the forthcoming period.
I am also convinced that this project will contribute to the development of transport and environmental protection and, in many areas, become a suitable platform for closer cooperation between the regions involved. At the same time, I would like to bring to your attention the fact that greater emphasis in the preparation of this strategy should be placed on environmental protection, in particular, the protection of drinking water. It will probably not take long until drinking water sources become enormously strategically important, not only from a local perspective but also from a European perspective.
In this context, the future strategy should pay attention to improving underground sources of drinking water and eliminating the pollution of the Danube. I would also like to express my support for inclusion of certain non-Member States of the European Union in this project, in particular, Croatia, Serbia, Bosnia and Herzegovina and Montenegro, and a further two countries. I hope that this project will help improve cooperation between the Union and these countries in the region.
In conclusion, I would like to call on the Commission to take as responsible an approach as possible with regard to work on this strategy and base it on realistic goals and resources, all the more so given that at present, certain countries have unrealistic expectations of it.
Madam President, I very much welcome the efforts of my colleagues insisting on a strategy for the Danube Region.
Coming from Lithuania, I am very well aware that Member States alone are unable to achieve significant progress in terms of economic development, environmental protection, sustainable transport and tourism, energy and many other areas. I am positive that regional strategies can be more effective and should be promoted because Member States are then acting in the common interest.
I wish my colleagues the determination to achieve their goals and I believe that their voice will be heard by the new Commission, especially because sustainable regional development is among the top priorities on the Commission's agenda.
(SK) The Danube Region has traditionally been a macro-region with great economic, social and cultural potential whose integration and sustainable economic growth need to be systematically and effectively extended. Therefore, I welcome and support the steps leading to the development of a coherent and comprehensive strategy for the Danube Region at the European level.
I believe that the content of the strategy for the Danube Region will be a genuine result of expert discussion based on a fair approach to all partners so that no Member State or group of states receives special benefits and treatment.
I find transport infrastructure, sustainable economy and environmental protection to be the key areas. As a European transport route, the Danube waterway should form a basis for a network of transport corridors for all modes of transport. This would relieve road transport and, at the same time, contribute to substituting it with environmentally and economically less intensive water transport.
In order for the Danube to become a driving force for economic development, it will be necessary to make certain tributaries navigable and complete connections to other main transport corridors. The development of infrastructure should lead to elimination of isolation of border regions, promote small and medium-sized enterprises, and contribute to development in the social area.
When formulating the strategy, however, we must not forget the issue of transport safety, environmental safety, flood protection and the fight against cross-border crime. Increased interconnection with countries which are not part of the area of freedom, security and justice must not facilitate the influx of international crime or make smuggling and human trafficking easier. I would also like to emphasise that the implementation of the strategy must respect the rights of Member States and regional and local self-governments which are close to citizens and know their needs.
(DE) Madam President, the strategy for the Danube Region could be a wonderful example of a regional strategy for using available resources in a coordinated way in a geographically and culturally unified region, resolving problems and, above all, breaking down barriers in people's minds.
Two areas are of particular concern to me in this regard. The first one is ensuring that the labour market is not only open, but also regulated in an appropriate and cooperative manner. Brain drains and commuter journeys are everyday occurrences in the Danube Region, the labour market is under pressure and, from 2011, the region will more or less constitute an integrated labour market. We need coordinated compensation mechanisms here. The second particularly important concern in this connection is that this is an opportunity for innovation and cooperative research. I am thinking in particular of inland navigation, which could really do with a push in the direction of environmentally sound technology.
(HU) I would like to welcome the Danube Strategy. This is taken into consideration when creating several policies of the European Union. It concerns tourism, since it is very important, and the draft resolution should also mention that non-governmental organisations, in other words, civil society, should also be brought on board for this strategy. Talking about the development of the Danube, we should also look at education, social integration and acceptance. The strategy says that the TEN-T networks should be supported. If I may, I would also like to highlight the importance of ecotourism, since this is precisely the sort of activity that can support the future of the Danube.
In my opinion, the Danube is a link between different cultures, and it is also a way of connecting majority cultures, which is one of the fundamental principles of the European Union. It is also important to emphasise that we need to remain realistic. We should not be creating pious wishes and dreaming, and should incorporate only feasible targets into the strategy; after all, we have known since 1830 that we need a supra-national policy. And indeed, this has happened, since Count Széchenyi, one of the greatest Hungarians, did an awful lot to turn this into a supra-national policy area. The Danube Strategy is evidence that the Danube is indeed a supra-national river.
(DE) Madam President, in my opinion, the general goal of politics is to create the framework conditions for achieving the highest possible quality of life. It is under this premise that I would also like to view the European Strategy for the Danube Region. The Danube is a lifeline, as we have heard today, and the Danube Region is the living space. The Danube should and must be a transport route. It is a source of power - we have a large number of power stations. The Danube is a nature reserve and must be protected to preserve its biodiversity, but it is also a protected area for leisure and tourism. The Danube is a life source for agriculture and fisheries, but - as Mrs Regner also mentioned - for future jobs, too. However, the Danube is also a source of danger - you only need to think about last year's floods.
In order to continue to develop the aforementioned quality of life for everyone living in the Danube Region, we need joint, sustainable and, above all, environmentally sound development of the entire Danube Region in order to make it a key region of Europe for the 21st century. The goal must be to make the available resources more efficient in terms of territorial cooperation and to use them more effectively.
(RO) I believe that drawing up a well thought-out strategy and providing the necessary financial resources could significantly improve the quality of life of those living in the Danube basin. At the moment, there are financial instruments available for infrastructure and economic development projects or for environmental protection, but these resources can only be used by Member States and the states neighbouring them.
Particular attention must be focused on this aspect and, in the future, we must not exclude the possibility of finding other sources of funding, apart from EU funds. It is well known that the other states do not have the necessary financial resources, which makes any cohesive development along the Danube impossible from an infrastructural and economic perspective. This is why regional authorities respond in different ways to the problems they are facing.
As far as we are aware, the Commission is considering having consultations with local partners with a view to ensuring sustainable development. The question is whether the Commission is also considering cooperation with groups of experts at regional level in order to draw up the strategy. The question still is whether this strategy's objectives should feature as part of implementing cohesion, using the Danube's economic and transport potential, and protecting the river, its ecosystem and water quality.
I would also like to mention that the Danube is Priority Project 18 as part of TEN-T (Trans-European Network of Transport), and the Commission has just now initiated an extensive process for reviewing the trans-European transport network policy, with a communication on the subject due to be ready, according to the schedule, in May 2010.
This raises the question of how we expect the aspects relating to the transport policy applicable in the European Union's Member States to be correlated with this strategy, which naturally also takes into account non-EU states present in the Danube Region.
(SK) Slovakia welcomes this initiative. The fact that its national coordinator is the Deputy Prime Minister underlines the importance that Slovakia ascribes to the Danube Strategy. The initial draft of Slovakia's position on the Danube Strategy has been discussed by the Council, Ministries, self-governing regions, municipalities and companies continue to work on the strategy.
The three pillars as proposed by the Commission, connectivity, environmental protection and socio-economic development, should form the basis of the whole strategy. In my opinion, in addition to these pillars, we need to put emphasis on cooperation between both Member and non-Member States of the European Union in the Danube river basin. In order to find a comprehensive solution for the development of the Danube area, the priorities of countries need to be dealt with on the basis of equality and in mutual contexts.
Therefore, I would like to ask what cooperation has been declared by non-Member States, specifically, I am interested in Moldova and Ukraine.
(RO) I believe that we must express our support for a European strategy for the Danube Region, all the more so as the accession of Romania and Bulgaria to the EU has been beneficial from the point of view that, at present, a large part of the river, which extends more than 2 800 km, flows through EU territory.
The Baltic Strategy has been instrumental in opening up the prospect of macro-regions. The Danube Strategy marks a new step in the same direction. One of the priorities of the Danube Strategy should be to focus on the economic sector, more specifically, on the development of the energy capacity which both the Danube and its neighbouring area have to offer. As a result of the gas crisis in January 2009, Romania is already making efforts at a European level to interconnect its gas networks with those in neighbouring states through the Arad-Szeged, Giurgiu-Ruse, Isaccea and Negru Vodă projects. However, increased efforts are also needed to find alternative, renewable sources.
I welcome the fact that the European Strategy for the Danube Region must take into consideration the analysis and suitability of the objectives, such as the development of energy infrastructures, specifically, new transport networks and new production capacity for electrical energy, the promotion of energy production from renewable sources, new hydroelectric plants, wind power plants, biofuels and the continuation of programmes for developing nuclear power stations, like the one in Cernavodă.
The number one priority must be to protect the environment in the Danube basin. With this in mind, the European Union must get involved, along with the riparian countries, in the conservation of the Danube Delta's ecosystem, which also means bringing the Bâstroe Canal project to a complete halt. We cannot allow misguided economic interests from a state neighbouring the EU to cause an ecological disaster in the Danube Delta.
Madam President, today, many of the challenges we face do not respect borders, either political or administrative. The numbers of shared problems and challenges has grown in Europe and so has the need to address them through shared efforts.
That is why the European Commission, inspired by the European Parliament and in response to the Council's decision, elaborated the Baltic Sea Strategy and has now embarked on the process of preparing the Danube Strategy. These strategies allow the regions and countries involved to jointly respond to existing problems and to jointly exploit existing opportunities. Thanks to these strategies, there is a chance to have more and deeper cooperation and cohesion in the Union and, through this, more growth and jobs, improved competitiveness and better quality of life for our citizens.
We in the REGI Committee of the European Parliament expect that the Danube Strategy will be an action-oriented strategy based on better coordination amongst stakeholders, as well as on better exploitation of synergies between policies and funds available on the ground. As the Chair of the REGI Committee, the lead EP committee for this strategy, I can assure you, Commissioner, of our support and of our openness to achieving good cooperation with the Commission at all stages in the life of the Danube Strategy.
(PL) Madam President, after listening to this debate, I have the impression that most of us are discussing objectives, directions and priorities, whereas fundamental questions have appeared concerning the means of implementation. Are we going to be dealing with a horizontal policy, which will use the instruments of different policies while having one leading policy, or are we going to be dealing, instead, with a system of partnership and cooperation without separate special instruments and without a separate institutional system? These are very important questions, because we do not want expectations of the strategy to be disappointed. We have to know exactly if we are dealing with a new macro-regional method or with a system of extended territorial cooperation. These are questions to which we must find an answer as quickly as possible.
(HU) Madam President, within one or two decades, fresh water and food will become strategic items like today's crude oil and natural gas. Managing and preserving our water is therefore extremely important for the whole European Union, and particularly the Danube Region. Currently, we are fighting floods, excess water and, at the same time, these waters are merely running through our territory. In Hungary, in the area between the Danube and the Tisza rivers, the sandy plain is actually experiencing serious desertification.
That is why we so urgently need this Danube Strategy, which will be a priority of the Hungarian Presidency in 2011. Therefore, I welcome today's debate, because we have a complex approach allowing us to reinforce areas of regional policy, environmental protection, navigation, economic development, job creation, and tourism at the same time. And today's debate has demonstrated that the Danube can create peace between states that have disagreements and tension, as our great poet Attila József once said.
(RO) Right from the moment when I put myself forward as a candidate for the European Parliament, I felt that the Danube offered major potential for the EU which had not been utilised to its maximum capacity. The Rhine-Main-Danube transport waterway, which links the North Sea, via the port of Rotterdam, and the Black Sea, via the port of Constanţa, can become the backbone of Europe.
The new Danube Strategy seems as if it will be approved, most likely under the Hungarian Presidency. This will focus on such areas as transport, economic development and environmental protection. One of the main barriers to the development of transport on the Rhine-Main-Danube waterway is the different sets of standards which navigators need to apply. Unfortunately, the political will required to harmonise these regulations seems to have been lacking up until now.
The Ulm conference, which I will be attending on 1-2 February, marks a first step in the consultation process. Romania has offered to organise a series of conferences on this subject, including the ministerial conference in June 2010.
(BG) Madam President, Commissioner, there have been numerous initiatives over the years on the development of cooperation along Europe's largest river in the areas of transport, ecology, culture, education and trade, to name but a few. However, all these numerous projects pose a problem at the moment. They do not provide any solution. The outcome is the exact opposite of that expected. There is a lack of adequate, effective cooperation, no coordination, no common objectives or synergy of efforts. What we are asking to see through the synergy which will be provided by the European Commission is for this not to become one in a series of instruments for cooperation along the Danube, but actually to be the instrument which generates a common synergy, facilitates coordination and combines the opportunities from the various initiatives existing in this region. This, combined with the involvement of the widest group of stakeholders, including the European Parliament and citizens, is the only way a synergy can be created which is beneficial to every citizen from the 14 countries bordering the Danube. This is also a message which I want to convey to you from a major conference held by students from the University of Ruse a few weeks ago. Thank you.
(PL) Madam President, the strength of the European Union is the cooperation of states and regions on solving common problems, and also the implementation of development programmes. We have some good examples of such action. There is, for example, the Mediterranean Partnership, the Baltic Sea Strategy and the programme we are discussing today - the Danube Strategy. This idea is a very good example of territorial cohesion policy, which is based on the sustainable character of the natural environment, the economy and society. This initiative will certainly contribute to further cooperation between the old and the new as well as possible future Member States. We have many initiatives and forms of cooperation of this kind. We should, therefore, strive for harmonisation of Union policy and concentrate on strengthening the character of the strategy as a joint initiative. How does the Union intend to strengthen and integrate existing cooperation programmes in the region? How advanced is work on the strategy and its implementation?
(SK) The Danube used to be a symbol of freedom for us Slovaks. Today, we see it as a symbol of cooperation. It brings together both Member and non-Member States of the European Union and regional cooperation in the Danube Region provides a very good basis and conditions for cooperation so that these non-Member States integrate into the Union.
It is very important for this region to have a strategy, not only because of the need to create a transport corridor and connection between the North Sea and the Black Sea, but also because this region is the greatest reservoir of fresh drinking water in Europe. In view of global warming and climatic changes, this aspect will be increasingly important.
It is necessary to protect the Danube Region from floods and ensure its sustainable development for future generations. The Danube must remain a symbol for future generations, too. It connects several capitals, including the two closest capital cities in the world, Bratislava and Vienna, as well as Bratislava and Budapest, and this is a really important and symbolic fact for us, the people of Central Europe. I would like to thank Silvia-Adriana Ţicău for the fact that, thanks to her enthusiasm, this debate could take place in the European Parliament.
(HU) The Danube shapes life and history in Central and South-Eastern Europe. In 1823, Andrews and Prichard were granted exclusive rights for arterial navigation within the Austrian territories. They established a public limited liability company with its headquarters in Vienna. As a result of the Treaty of Paris of 1856, the lower Danube section was made suitable for navigation, and this contributed to the region's economic development. Today, the lasting peace and well-being created by the EU is a guarantee for facing potential challenges. Given the historical background, we could ask why the first step was somewhat halting. I have Intergroup in mind. Maybe it was because the Hungarian, Romanian, German and Austrian interests could not be reconciled. We should remember our history. The region did well when we managed to reconcile often contradictory interests without harming values.
(HU) I, too, would like to welcome the commitment that we are entering into here, which might be the first step towards the realisation of the matters we have been discussing here today. As far as Hungary is concerned, the Danube is particularly important. This is also reflected in the priorities for our 2011 Presidency. Hungary is the only country which lies entirely within the Danube basin, with its corresponding dangers and advantages. Some aspects have already been mentioned. I would like to raise a slightly different point that has occasionally been mentioned in today's discussion. If this strategy proves to be successful, it can really make a contribution in terms of developing a Danube identity, overcoming historic conflicts and traumas, promoting coexistence between different peoples along the Danube and having much more intensive civil cooperation than hitherto. We sincerely hope that we will move in this direction.
Member of the Commission. - Madam President, I would like to thank all Members who have participated in this debate at this rather late hour.
I want to congratulate you on your level of interest and dedication to the subject. I must also say that I am impressed by the depth of knowledge and experience of the Danube Region that has been shown in this debate. I believe this is a very valuable asset for the Union in the preparation of the Danube Strategy. I am sure that the Commission and Parliament will work closely together during this preparation phase. This is my response to my friend and ex-colleague, Danuta Hübner, and many others of you who have raised this concern of cooperation between the Commission and Parliament.
It is indeed our joint challenge to improve environmentally sustainable communication systems, roads and bridges, and to protect the environment and preserve water reserves in the Danube Region. It is to save and upgrade die schöne blaue Donau and its wider region.
So, in conclusion, I would like to thank you for your support for the Danube Strategy. Let us work together. The Commission is ready and willing to listen carefully to your further proposals and to work together in the coming months to advance this very important strategy.
(Applause)
I have received five motions for resolution to wind up the debate tabled in accordance with Rule 115(5) of the Rules of Procedure. The debate is closed. The vote will take place on Thursday, 21 January 2010.
Written statements (Rule 149)
in writing. - The Black Sea area, to which the EU has elaborated only a synergy, underlining its bridging geostrategic position, but also its own hesitation to address the geopolitical complexities of the place, comes part and parcel with the River Danube. Let us not forget that, back in 1856, when this area was previously under world attention, one of the results has been a regulatory status of the River Danube at the European level. It was then when the Danube Commission, an organ still existing today, has been created and the maritime sector of the river built. Equally, today too, the River Danube comes to attention once the EU has become physically a Black Sea actor. Only that, different from the Black Sea area, the River Danube is under almost total EU control. Now that the main blockage of the river - the situation in Serbia - is going to be removed, let us not miss this opportunity and give our full and serious consideration to this river, thus making it the truly European waterway we all will benefit from.
Throughout history, the Danube has played a central role in Europe. The nation states with interests in this area were involved in active exchange long before the founding of the European Union. I therefore think it is an important step to use the Danube Strategy to now bring these countries even closer together within the framework of regional policy. There are many points of contact in this context. These are, of course, in the area of the economy, but also in the areas of culture, environmental policy, energy security and Neighbourhood Policy. Macro-regions are ideal instruments for dealing with cross-border challenges. Thorough and long-term planning and preparation are essential if the Danube macro-region is to have lasting success. The European added value of a macro-region will be particularly evident in the areas of the preservation of biodiversity and sustainable energy generation.
In order to make this cooperation successful, the strategy for the Baltic Sea Region, which can already go down as a successful European project, provides a good model for comparison. As an Austrian, a regional policy politician and rapporteur for numerous water-related pieces of EU legislation, I give my express support to this initiative and hope that the Danube Strategy will open up new dimensions of territorial cohesion for the countries along the Danube.
in writing. - (EL) The adoption of a strategy for the Danube Region will be the jewel in the crown of cooperation developed between Member States, local authorities, NGOs, civil society organisations and other stakeholders in the area at national or regional level. The vital component of this cooperation is that it is following an unhurried course, crossing national, regional, local or even administrative borders, because it is the answer to real needs in the daily lives of the people in the area, an answer formulated through initiative and participation of various levels of governance and not something which is being imposed, proving that multiple-level governance can provide these solutions at local level. Despite the fact that the Danube area affects not only Member States of the EU, but also candidate countries and states directly linked to the European Neighbourhood Policy, reality shows that even if all the stakeholders involved do not belong to the EU, they do nonetheless share common challenges which do not stop at the EU borders and which require common action if they are to be dealt with effectively. Adopting the strategy will prove that the EU intends to make further use of everything achieved to date in the area via European resources.
Ladies and gentlemen, I would like to welcome the proposed multiparty draft resolution about the European strategy for the Danube Region, because it fits exactly into the line of new European processes launched with the entry into force of the Lisbon Treaty. Due to its increased role, the European Parliament is proving its capacity for taking initiatives on major issues like the Danube Strategy. In my view, however, when discussing the strategy, we should think of more than just the sum of economic, environmental, transportation and tourism elements, and I would therefore highlight the political significance of the strategy, the fact that the process of planning and cooperation involves all the countries along the Danube, including non-Member States as well, such as Serbia and Ukraine. For these countries, the role they play in the Danube Strategy is an important means of growing closer to Europe, thereby also facilitating their future accession to the EU. As a Hungarian MEP from Romania, I am convinced that this initiative and the potential of the Neighbourhood Policy will improve the circumstances of Hungarian communities living in Serbia and Ukraine. I would add that the Hungarian MEPs working in the European Parliament have a common commitment to the European future of Hungarian communities that live within the Carpathian basin but outside the borders of the EU. One of the most colourful multicultural regions of Europe is located along the Danube; hence, the preservation and dissemination of historic and community traditions, cultural dialogue and the common protection of historic buildings and monuments can all be components of the Danube Strategy that strengthen the region and make it unique.